690 S.E.2d 214 (2010)
FORTNER
v.
GRANGE MUTUAL CASUALTY COMPANY.
No. A08A0983.
Court of Appeals of Georgia.
January 7, 2010.
Savage, Turner, Pinson & Karsman, Robert B. Turner, Kathryn H. Pinckney, Parks, Chesin & Walbert, David F. Walbert, Hasty Pope, Marion T. Pope, Jr., Savannah, for appellant.
Martin Snow, Robert R. Gunn II, Thomas Peter Allen III, John S. Edwards, Oliver Maner, Inman G. Hodges, Macon, for appellee.
JOHNSON, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, Fortner v. Grange Mut. Ins. Co., 286 Ga. 189, 686 S.E.2d 93 (2009), our decision in Fortner v. Grange Mut. Ins. Co., 294 Ga.App. 671, 669 S.E.2d 658 (2008) is hereby vacated and the judgment of the Supreme *215 Court is made the judgment of this court.
Judgment reversed.
MILLER, C.J., and BLACKBURN, P.J., SMITH, P.J., and BARNES, ELLINGTON and PHIPPS, JJ., concur.